Title: From John Quincy Adams to Caroline Amelia Smith De Windt, 17 January 1820
From: Adams, John Quincy
To: De Windt, Caroline Amelia Smith


				
					My dear Niece
					Washington 17 Jany 1820
				
				There is but one copy of the “Epistle to my Mother” extant, and that is an unfinished fragment—I should be very unwilling that another copy of it should be taken especially in its present situation condition. It was written exclusively for the eyes of her to whom it was addressed, and of my father; and with the exception of perhaps twenty lines at the close, inspired by the grateful affection of the writer, is not now worth reading by any body If I had it here I would extract those lines and send them to you with permission to  give a copy of them to Judge vanderkemp, but I have it not; nor I exactly know where it is—As I am however very reluctant at the idea of refusing any thing either to you or to Judge Van der Kemp: I enclose you herewith a Dream in which you will find a notable description of the changes of the Moon and an edifying moral Lesson for the choice of a Wife—As I give it merely for a substitute you may if you please send it or a copy of it to Judge Van der Kemp, and assure him that he will find it more amusing and much less tedious than the Epistle to my MotherOur Sons are all with us here—Whether it will be possible for George and John to visit on their return homewards will perhaps depend upon the state of the weather and the Roads—We all join in kind regards to Mr. de Wint and I particularly remain ever affectionately yours.
				
					
				
				
			